Citation Nr: 0205758	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  The propriety of the initial, noncompensable evaluation 
assigned to patellofemoral syndrome of the right knee from 
July 1, 1997.  

2.  The propriety of the initial, noncompensable evaluation 
assigned to patellofemoral syndrome of the left knee from 
July 1, 1997.  

3.  The propriety of the initial, 20 percent evaluation 
assigned to left shoulder dislocation, status post failed 
Bankart repair with acromioclavicular arthrosis from July 1, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  In that rating decision, 
service connection was granted for the disabilities at issue 
on this appeal.  In August 1998, the veteran submitted a 
notice of disagreement with the evaluation assigned in the 
rating decision to his right and left knee disabilities.  He 
was furnished a statement of the case on those issues in 
October 1998, and he filed his substantive appeal concerning 
them in January 1999.  

The substantive appeal filed in January 1999, also 
constituted the veteran's notice of disagreement with the 
evaluation assigned in the rating decision to his left 
shoulder disability.  

The veteran was furnished a statement of the case on that 
issue in December 1999, and he filed his substantive appeal 
concerning it in January 2001.  

In a December 2001 rating decision, the evaluation of the 
left shoulder disability was increased to 20 percent from the 
original effective date of service connection.  However, the 
veteran has not been granted the maximum rating potentially 
available, nor has he limited the evaluation sought to less 
than the maximum available; thus, his appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).

In February 2000, the veteran's representative presented a 
claim for separate evaluations for surgical scars of the left 
shoulder and the left foot, respectively.  The RO adjudicated 
the former issue, granting service connection with a non-
compensable evaluation for a scar of the left shoulder from 
July 1, 1997, but did not adjudicate the latter.  Hence the 
claim for a separate evaluation for a surgical scar of the 
left foot is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by at 
most crepitus, hyperextension of approximately 2-3 degrees, 
and grind with pressure.  It is not manifested by 
degenerative joint disease, limitation of motion, instability 
or subluxation.

2.  The veteran's left knee disability is manifested by at 
most crepitus, hyperextension of approximately 2-3 degrees, 
and grind with pressure.  It is not manifested by 
degenerative joint disease, limitation of motion, instability 
or subluxation..

3.  The veteran's left shoulder disability, which is of the 
minor arm, is manifested by painful motion, recurrent 
dislocations, internal rotation limited to 80 degrees, 
external rotation limited to 15 degrees, and pain with 
motion.  It is not manifested by limitation of flexion 
(forward elevation) or abduction (side elevation) or by 
impairment of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
patellofemoral syndrome of the right knee have been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for a compensable evaluation for 
patellofemoral syndrome of the left knee have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

3.  The criteria for an evaluation in excess of 20 percent 
for left shoulder dislocation, status post failed Bankart 
repair with acromioclavicular arthrosis have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
contains extensive provisions affecting the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former section 5107(a) of 
Title 38, United States Code to eliminate the requirement 
that a claimant come forward with evidence to establish a 
"well-grounded" claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The statute significantly heightens VA's duties 
to assist the claimant in development of evidence, and to 
provide notices, pertinent to the claim.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)). The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

The veteran entitled to the benefit of this new law. Holliday 
v. Principi, 14 Vet. App. 280 (2001). 

The Board finds that in developing the claims presented on 
this appeal, the RO considered and satisfied the requirements 
of the VCAA.  Both in correspondence and in the statement of 
the case and supplemental statements of the case, the RO 
notified the veteran and his representative of the kind of 
evidence that was needed to substantiate the claims.  The RO 
obtained all medical records relevant to the claims, 
including all those referred to by the veteran.  Moreover, 
the RO provided the veteran with VA medical examinations in 
connection with his claims.  Therefore, the Board will decide 
the claims on the record as it stands.

II.  Principles Concerning Disability Evaluations

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

This is a case in which the disability ratings at issue were 
rendered with a grant of service connection.  The Court has 
held that in such circumstances, the rating must address all 
evidence relevant to the nature and severity of disability 
from the effective date of service connection and 
accordingly, might be comprised of separate, or "staged," 
ratings based on the facts shown to exist during separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119, 126, 
(1999). ).  The effective date of service connection 
established by the March 1998 rating decision for each of the 
disabilities of concern on this appeal was July 1, 1997.

III.  Right and Left Knees

a.  Factual background

Service medical records dated in February and May 1982 show 
that the veteran complained of popping, swelling, and 
recurring dislocation of the left knee.  It was noted that he 
had had surgery on his left knee 8 years before.  During 
examination, range of motion in the left knee was found to be 
normal, but some hyperextension was of the knee was 
exhibited.  The diagnosis was lateral subluxation of the 
patella.  It was recommended that the veteran avoid running 
and perform exercises to strengthen his left quadriceps 
muscles.

A Medical Board Report dated in January 1997 shows that both 
knees were tender in the area of the patella and exhibited 
both positive grind and crepitus.  The veteran exhibited no 
ligamentous instability in either knee, but had medial and 
lateral joint line pain.  It was reported that X-rays of the 
knees had disclosed mild degenerative joint changes in each 
knee involving the patellofemoral joints and medial and 
lateral compartments.  The diagnosis was bilateral knee mild 
degenerative joint disease.

A radiology examination of each knee in February 1997 was 
reportedly normal.  The report of the veteran's service 
separation examination, conducted later in that month, 
assigned to the right knee a diagnosis of medial compartment 
compensatory joint pain and implied, in an accompanying 
summary, that the left knee had a similar diagnosis.

During an August 1997 VA examination, the veteran told the 
examiner that during the period 1983-85, his left patella had 
become dislocated several times.  The examiner identified 
loose ligaments of the patella and loose tendons in each 
knee.  Flexion and extension were not found to be limited in 
either knee, but each would hyperextend approximately 2-3 
degrees.  Flexion and extension did not produce very much 
crepitus.  It was noted that the veteran reported that he 
would experience a grinding sensation with pressure on either 
patella or when he would squat and that he had been forced to 
give up running and strenuous sports.  X rays were taken of 
both knees.  The radiology report for each knee was normal.  
The pertinent diagnosis was bilateral patellofemoral 
syndrome, much worse on the left than the right.

In September 2000, the veteran's knees were examined for VA 
by a fee-basis provider.  The veteran complained of pain in 
both knees.  He told the examiner that in 1982, he had 
dislocated his left patella in an automobile accident, 
underwent surgery immediately, and had experienced popping 
and pain in that knee since then.  The examiner identified a 
well-healed, barely visible scar on the left knee that was 
without contracture or other symptoms.  Range of motion in 
each knee was 140 degrees of flexion and 0 degrees of 
extension.  Effusion was not apparent in either knee.  

Each knee was found to be stable, the examiner noting that 
there was no evidence of ligamentous instability or of medial 
or lateral patella instability.  No infrapatellar crepitus 
was exhibited by either knee, and McMurry and Drawers tests 
performed on each knee were negative.  X-rays taken of each 
knee were said to have resulted in a normal study.  The 
examiner noted that there was no evidence that either knee 
joint was additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination and that the veteran did 
not limp.  The conclusion of the examiner was that each knee 
was in normal condition, without evidence of pathology.  



b.  Analysis

The veteran's right and left knee disabilities each have been 
evaluated as noncompensable under Diagnostic Code 5257, which 
concerns recurrent subluxation or lateral instability of the 
knee.  

Diagnostic Code 5257, provides for a 10 percent rating when 
there is mild lateral subluxation or instability.  A 20 
percent rating for moderate lateral subluxation or 
instability, and a 30 percent rating for severe lateral 
subluxation or instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  That diagnostic code does not provide 
for the award of a noncompensable evaluation.  In cases where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the criteria for the compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001) 

The record in this case contains no findings of instability 
or lateral subluxation at any time since service.  The 
closest any medical professional has come to finding such 
disability occurred on the August 1997 examination.  There it 
was noted that the veteran had loose ligaments of the 
patellae.  However, no actual knee instability or subluxation 
was reported.  While the veteran's complaints were 
extensively recorded in the examination report, there were no 
reports of knee instability or subluxation.  

On the September 2000 examination it was specifically found 
that the veteran had no instability.  These findings are 
consistent with the findings of the Medical Board in January 
1997 that there was no ligamentous instability of either 
knee.  There have been no other findings or recorded 
complaints of knee instability or subluxation since service.  
In the absence of such findings, there is no basis for 
awarding a compensable evaluation for either knee under the 
provisions of Diagnostic Code 5257.

The August 1997 examination report includes some finding 
suggestive of functional impairment, namely crepitus and 
slight hyperextension.  VA regulations provide that 
functional effects will be considered in evaluating 
disabilities on the basis of limitation of motion.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2001).  However, Diagnostic Code 
5257 is not predicated on limitation of motion, and these 
regulations are not for consideration in rating disability 
under that diagnostic code.  Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  Further, the physician who conducted the VA 
examination of September 2000 concluded that there was no 
evidence that either knee joint was additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Range of motion in each knee, at 0-140 
degrees, was full.  See 38 C.F.R. § 4.71, Plate II (2001).  
No other medical findings controvert this evidence.  Thus, 
this case presents no basis for granting a higher rating of 
either knee disability because of functional loss.

The Board further notes that where a knee disability is 
evaluated under Diagnostic Code 5257, a separate rating can 
be assigned for arthritis in accordance with VAOPGCPREC 23-
97.  In that opinion VA's general counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

While there was a report of arthritis in the knees during 
service, case X-ray examinations since service have shown 
normal knees without arthritis.  Since arthritis has not been 
shown at any time since service, the Board cannot grant a 
separate evaluation on the basis of that disability.  

Because the veteran is entitled to the highest possible 
evaluation for his knee disabilities regardless of the 
diagnostic code, 38 C.F.R. § 4.7, the Board has reviewed 
other provisions of the rating schedule pertinent to the 
knee.  Diagnostic Codes 5258 concerns dislocation of the 
semilunar cartilage.  It affords a single, 20 percent 
evaluation when there are frequent episodes of locking pain 
and effusion into the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2001).  However, no complaints or 
findings of locking of either knee or of joint effusion are 
documented here.  Diagnostic Code 5262 authorizes a 10 
percent evaluation for malunion of the tibia and fibula with 
slight knee disability and a 20 percent evaluation with 
moderate knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2001).  There is, however, no evidence of malunion of 
the tibia or fibula of either knee.  Under Diagnostic Code 
5256, evaluations ranging from 30 to 60 percent are afforded 
for ankylosis of the knee.  However, the veteran retains a 
full range of motion in both knees.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.)  Hence, a compensable evaluation is not 
warranted under any of these diagnostic codes.  

Other diagnostic codes relevant to the knee disabilities at 
issue, Diagnostic Code 5259 (concerning symptomatic removal 
of the semilunar cartilage) and Diagnostic Code 5263 
(concerning to genu recurvatum) do not provide for an 
evaluation in excess of 10 percent.  The veteran has not 
undergone removal of the cartilage of either knee and genu 
recurvatum has not been found.

The record indicates that the veteran also a scar from left 
knee surgery during service.  Separate ratings may be 
provided for disfiguring scars and painful scars.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Scars are evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805 (2001).  Diagnostic Code 
7804 provides that scars that are superficial, tender, and 
painful on objective demonstration will be assigned a 10 
percent evaluation.   Diagnostic Code 7805 provides that 
scars are to be rated on the basis of limitation of function 
of the body part affected.  Here, however, there is no 
evidence that the scar on the veteran's left knee has 
resulted in any symptoms or has limited the functioning of 
the knee.  Therefore, the veteran's scar is not compensable 
under either of these rating provisions.  

The RO found that an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2001) was not warranted for either 
of the veteran's knee disabilities.  The Board agrees with 
that conclusion.  The evidence of record does not suggest 
that either knee disability is so unusual and exceptional 
"as to render impractical the application of the regular 
schedular standards."  Id.  There is no indication that 
either disability has led to hospitalization since July 1, 
1997 or that it is such that would markedly interfere with 
employment.  Thus, the Board finds no reason to refer either 
of these claims for an extraschedular evaluation.

IV.  Left Shoulder

a.  Factual background

Service medical records show that the veteran was underwent 
surgery in March 1987 for recurrent left shoulder 
dislocations that began with an injury in 1984.  A Bankart 
procedure was performed, and the veteran was discharged with 
a diagnosis of recurrent anterior dislocation of the left 
shoulder.  Service medical records (including records of 
treatment from private providers) also show that the veteran 
experienced dislocations of his left shoulder on multiple 
occasions during the years after the surgery, sometimes after 
falling on his left arm, and was repeatedly given diagnoses 
of recurrent subluxation and anterior dislocation.  Service 
medical records dated both before and after the 1987 surgery 
document findings of weakness and limited range of motion of 
the left shoulder as well.

X-rays taken of the both shoulders in February 1996 resulted 
in an impression of suspected previous left glenoid neck 
fracture with reparative bony sclerosis (accompanied by a few 
small bony densities inferior to the left glenoid lip that 
might be interarticular), bilateral mild distal clavicular 
hypertrophic bony changes, and no other significant 
abnormality.

In a medical board report dated in January 1997 it was noted 
that the veteran reported that he had suffered recurring 
dislocations, and pain with motion, of his left shoulder and 
felt unable to perform many of his routine and all of his 
military activities.  It was suggested in the report that 
sometime after the 1987 surgery, the veteran had reinjured 
his left shoulder in an automobile accident.  During the 
physical evaluation, the veteran exhibited full range of 
motion in his left shoulder but evinced pain with any 
attempted external rotation of the joint.  The rotator cuff 
muscles of his left shoulder were found to be weak in 
comparison to those of the right.  It was reported that X-
rays of the left shoulder taken in conjunction with the 
examination revealed "some postsurgical changes," "post 
dramatic [traumatic?] changes" of his left shoulder joint, 
but joint spaces that were well maintained.  The diagnoses 
were left shoulder instability, status post failed Bankart 
repair, and bilateral acromio-clavicular joint arthrosis with 
chronic pain.

X-rays of the left shoulder in February 1997 reportedly 
revealed a normal left shoulder series.  The report of the 
veteran's service separation examination performed later in 
that month contained diagnoses of chronic left shoulder 
instability, status post failed Bankart's repair, and 
bilateral acromioclavicular arthrosis.  

His service medical records also document that the veteran is 
right-handed.

During the August 1997 VA examination the veteran had told 
the examiner that he had been diagnosed in the past with 
arthritis of both shoulders.  The veteran estimated that his 
activity was restricted one week per month on account of his 
left shoulder disability combined with another (of the left 
foot and ankle).  However, the examination report indicates 
that he also said that he had a job driving a street sweeper 
and did not miss work.  

The anterior bursa of the right and left shoulders was 
tender, as were the acromioclavicular joints on each side.  
It was reported that each shoulder exhibited full range of 
motion.  X-rays of both shoulders reportedly disclosed no 
fractures or dislocations and normal acromioclavicular 
joints.  Examination revealed that the left shoulder was in 
proper position.  The veteran was diagnosed with post-
operative dislocation of the left shoulder and history of 
arthritis of the acromioclavicular joints of both shoulders.  
However, it was noted with the latter diagnosis that x-rays 
of the left shoulder were negative for arthritis.

The September 2000 VA by a fee-basis examination included 
evaluation of his left shoulder.  The veteran complained of 
pain in the left shoulder and, it is implied in the 
examination report, said that he currently had been 
experiencing dislocations of that shoulder.  Examination of 
the left shoulder revealed range of motion consisting of 180 
degrees of forward flexion, 180 degrees of abduction, 15 
degrees of external rotation, and 80 degrees of internal 
rotation.  

The examiner found that range of motion of the left shoulder 
was also affected by pain, noting in a January 2001 addendum 
to the examination report that at the same degrees during 
each kind of movement, pain accompanied motion.  The examiner 
reported, however, that the veteran exhibited no fatigue, 
weakness, or lack of endurance with use of his left shoulder 
and noted that muscle strength in the left shoulder was 5/5.  

In addition, the examiner opined that the veteran was unable 
to perform his usual occupation because of functional 
limitations engendered by both his left shoulder and a low 
back condition.  The examiner reported that the veteran said 
that because of his shoulder problems, he was no longer 
working but instead was in school training as an electronics 
technician. 

b.  Analysis

Diagnoses of record indicate that the veteran's left shoulder 
disability involves not only recurrent dislocation but also 
acromioclavicular arthrosis.

The veteran was granted service connection and a 
noncompensable evaluation under Diagnostic Code 7805 for a 
scar of the left shoulder during the course of this appeal.  
He did not take issue with the evaluation.  Thus, that 
question is not before the Board.

Disabilities of the shoulder are rated under Diagnostic Codes 
5200-5203.  See 38 C.F.R. § 4.71a (2001).  The veteran is 
entitled to the highest rating for his left shoulder 
disability available under any one of these provisions.  
38 C.F.R. §§ 4.7, 4.14.  Currently, this disability is rated 
at 20 percent under Diagnostic Code 5202, which pertains to 
dislocation of the shoulder.

Under VA rating standards, a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes.  The evidence shows that the veteran is right-
handed.  Therefore, his left shoulder disability has been 
appropriately treated by the RO as one of the non-dominant, 
or minor, upper extremity.

Diagnostic Code 5202 concerns both recurrent dislocation of 
the scapulohumeral joint and impairment of the humerus.  When 
the minor extremity is involved, a maximum evaluation of 20 
percent is afforded under this provision for recurrent 
dislocation.  A 40 percent evaluation is afforded for fibrous 
union of the humerus, a 50 percent evaluation for nonunion of 
the humerus (false flail joint), and a 70 percent evaluation 
for loss of the head of the humerus (flail shoulder).  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board observes that the veteran has received the maximum 
evaluation available for recurrent dislocation of his left 
shoulder.  A higher evaluation under this diagnostic code is 
not supported by any of the evidence of record.  X-ray 
findings referable to the period beginning July 1, 1997 have 
not identified an abnormality of the left humerus.  

Of the other rating provisions pertaining specifically to the 
shoulder, Diagnostic Code 5200 is inapplicable here.  This 
provision concerns ankylosis of the shoulder joint.  However, 
here is no evidence in the record that the veteran's left 
shoulder is ankylosed.  See Lewis, 3 Vet. App. 259.  

Diagnostic Code 5201 concerns limitation of motion of the 
shoulder.  When the minor extremity is involved, a 20 percent 
evaluation is warranted when motion is limited to midway 
between the side of the body and the shoulder level, and a 30 
percent evaluation is warranted when motion from the side is 
limited to 25 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2001).  

The pertinent finding in this case is that the veteran's left 
shoulder abduction (that is, elevation of the arm from the 
side) is 180 degrees.  This constitutes full range of motion 
from the side.  See 38 C.F.R. § 4.71, Plate I (2001).  

No medical evidence referable to the period beginning July 1, 
1997 reflects limitation of motion compensable under this 
diagnostic code.  There have also been no reports of 
functional limitation that could lead to a higher evaluation.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, the examiner 
for VA opined in October 2001 that the veteran did not 
experience pain on abduction until 180 degrees.  Therefore, 
an evaluation in excess of 20 percent is not available under 
this provision of the rating schedule.  

As noted above, however, an evaluation based on limitation of 
motion also includes consideration of the effect of pain, 
weakness, fatigability, and incoordination on functional 
abilities, including the ability to engage in employment or 
other ordinary activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.49; DeLuca, 8 Vet. App. at 204-06.  When limitation of 
motion is involved, such functional loss must be considered 
when the disability is rated.  See Johnson v. Brown, 9 Vet. 
App. at 11.  

The Court has held that VA adjudicators must consider whether 
regulations 38 C.F.R. § 4.40, concerning functional loss due 
to pain, and 38 C.F.R. § 4.45, concerning functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint "must be applied to determine if a compensable 
rating is warranted."  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  

Diagnostic Code 5203 concerns impairment of the clavicle or 
scapula.  When the minor extremity is involved, an evaluation 
in excess of 20 percent is not available.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  

Therefore, a schedular rating in excess of 20 percent is not 
available in this case under any of the provisions of the 
rating schedule applicable to shoulder disabilities. Evidence 
of record referable to any time during the period beginning 
July 1, 1997 does not support a higher schedular evaluation.

Therefore, a rating in excess of the 20 percent evaluation 
currently in effect for the veteran's left shoulder 
disability will not be granted on this appeal.

The RO found that an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) was not warranted for the veteran's left 
shoulder disability.  The Board agrees with that conclusion.  
The evidence of record does suggest that the condition has 
damaged the ability of the veteran to pursue his usual 
occupation.  However, this fact does not present "such an 
exceptional or unusual disability picture . . . as to render 
impractical the application of the regular schedular 
standards."  Id.  For example, there is no indication that 
the veteran's left shoulder disability has led to 
hospitalization at any time since July 1, 1997.  

Nor has it been shown that the veteran has experienced 
interference with his employment that is so marked as to fall 
outside the purview of the rating schedule.  The provisions 
of which are intended to "represent as far as can 
practically be determined the average impairment in earning 
capacity resulting from such [disabling] diseases and 
injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  

The current record requires the conclusion that the veteran 
has not suffered industrial impairment beyond that 
anticipated by the rating schedule.  Although, at least by 
his own report, he endured a period when he was no longer 
able to carry on his former occupation, the record reflects 
that he enrolled in school in order to learn another, and 
that he is currently employed in telecommunications without 
any reported loss of time from work.  Thus, the Board can 
find no reason to refer this case for an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  


						(CONTINUED ON NEXT PAGE)

ORDER

An original compensabile evaluation for patellofemoral 
syndrome of the right knee is denied.

An original compensable evaluation for patellofemoral 
syndrome of the left knee is denied.

An original evaluation in excess of 20 percent for left 
shoulder dislocation, status post failed Bankart repair with 
acromioclavicular arthrosis is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

